
	
		I
		111th CONGRESS
		1st Session
		H. R. 2990
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Skelton (for
			 himself, Mr. Towns,
			 Mr. Spratt,
			 Mr. Waxman,
			 Mr. Rahall,
			 Mr. Markey of Massachusetts,
			 Mrs. Davis of California, and
			 Mr. Lynch) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committees on
			 Oversight and Government
			 Reform, Natural
			 Resources, and Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide special pays and allowances to certain members
		  of the Armed Forces, expand concurrent receipt of military retirement and VA
		  disability benefits to disabled military retirees, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Military Retiree Relief Act
			 of 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Compensation and Benefits for Members of the Armed Forces
				and Military Retirees
				Subtitle A—Bonuses and Special and Incentive Pays
				Sec. 101. One-year extension of certain bonus and special pay
				authorities for reserve forces.
				Sec. 102. One-year extension of certain bonus and special pay
				authorities for health care professionals.
				Sec. 103. One-year extension of special pay and bonus
				authorities for nuclear officers.
				Sec. 104. One-year extension of authorities relating to title
				37 consolidated special pay, incentive pay, and bonus authorities.
				Sec. 105. One-year extension of authorities relating to payment
				of other title 37 bonuses and special pay.
				Sec. 106. One-year extension of authorities relating to payment
				of referral bonuses.
				Sec. 107. Technical corrections and conforming amendments to
				reconcile conflicting amendments regarding continued payment of bonuses and
				similar benefits for certain members.
				Subtitle B—Retired Pay Benefits
				Sec. 111. Recomputation of retired pay and adjustment of
				retired grade of Reserve retirees to reflect service after
				retirement.
				Sec. 112. Election to receive retired pay for non-regular
				service upon retirement for service in an active reserve status performed after
				attaining eligibility for regular retirement.
				Subtitle C—Concurrent Receipt of Military Retired Pay and
				Veterans’ Disability Compensation 
				Sec. 121. One-year expansion of eligibility for concurrent
				receipt of military retired pay and veterans’ disability compensation to
				include all chapter 61 disability retirees regardless of disability rating
				percentage or years of service.
				Title II—Federal Employee Benefits
				Subtitle A—General Provisions
				Sec. 201. Credit for unused sick leave.
				Sec. 202. Limited expansion of the class of individuals
				eligible to receive an actuarially reduced annuity under the civil service
				retirement system.
				Sec. 203. Computation of certain annuities based on part-time
				service.
				Sec. 204. Authority to deposit refunds under FERS.
				Sec. 205. Retirement credit for service of certain employees
				transferred from District of Columbia service to Federal service.
				Subtitle B—Non-Foreign Area Retirement Equity
				Assurance
				Sec. 211. Short title.
				Sec. 212. Extension of Locality Pay.
				Sec. 213. Adjustment of special rates.
				Sec. 214. Transition schedule for locality-based comparability
				payments.
				Sec. 215. Savings provision.
				Sec. 216. Application to other eligible employees.
				Sec. 217. Election of additional basic pay for annuity
				computation by employees.
				Sec. 218. Regulations.
				Sec. 219. Effective dates.
				Title III—Deepwater Oil and Gas Research and Development Funding
				Source Repeal
				Sec. 301. Repeal.
			
		ICompensation and
			 Benefits for Members of the Armed Forces and Military Retirees
			ABonuses and
			 Special and Incentive Pays
				101.One-year
			 extension of certain bonus and special pay authorities for reserve
			 forcesThe following sections
			 of title 37, United States Code, are amended by striking December 31,
			 2009 and inserting December 31, 2010:
					(1)Section 308b(g),
			 relating to Selected Reserve reenlistment bonus.
					(2)Section 308c(i),
			 relating to Selected Reserve affiliation or enlistment bonus.
					(3)Section 308d(c),
			 relating to special pay for enlisted members assigned to certain high-priority
			 units.
					(4)Section
			 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without
			 prior service.
					(5)Section 308h(e),
			 relating to Ready Reserve enlistment and reenlistment bonus for persons with
			 prior service.
					(6)Section 308i(f),
			 relating to Selected Reserve enlistment and reenlistment bonus for persons with
			 prior service.
					(7)Section 910(g), relating to income
			 replacement payments for reserve component members experiencing extended and
			 frequent mobilization for active duty service.
					102.One-year
			 extension of certain bonus and special pay authorities for health care
			 professionals
					(a)Title 10
			 authoritiesThe following sections of title 10, United States
			 Code, are amended by striking December 31, 2009 and inserting
			 December 31, 2010:
						(1)Section
			 2130a(a)(1), relating to nurse officer candidate accession program.
						(2)Section 16302(d),
			 relating to repayment of education loans for certain health professionals who
			 serve in the Selected Reserve.
						(b)Title 37
			 authoritiesThe following sections of title 37, United States
			 Code, are amended by striking December 31, 2009 and inserting
			 December 31, 2010:
						(1)Section 302c–1(f),
			 relating to accession and retention bonuses for psychologists.
						(2)Section
			 302d(a)(1), relating to accession bonus for registered nurses.
						(3)Section
			 302e(a)(1), relating to incentive special pay for nurse anesthetists.
						(4)Section 302g(e),
			 relating to special pay for Selected Reserve health professionals in critically
			 short wartime specialties.
						(5)Section
			 302h(a)(1), relating to accession bonus for dental officers.
						(6)Section 302j(a),
			 relating to accession bonus for pharmacy officers.
						(7)Section 302k(f),
			 relating to accession bonus for medical officers in critically short wartime
			 specialties.
						(8)Section 302l(g),
			 relating to accession bonus for dental specialist officers in critically short
			 wartime specialties.
						103.One-year
			 extension of special pay and bonus authorities for nuclear
			 officersThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2009 and inserting December 31,
			 2010:
					(1)Section 312(f),
			 relating to special pay for nuclear-qualified officers extending period of
			 active service.
					(2)Section 312b(c),
			 relating to nuclear career accession bonus.
					(3)Section 312c(d),
			 relating to nuclear career annual incentive bonus.
					104.One-year
			 extension of authorities relating to title 37 consolidated special pay,
			 incentive pay, and bonus authoritiesThe following sections of title 37, United
			 States Code, are amended by striking December 31, 2009 and
			 inserting December 31, 2010:
					(1)Section 331(h),
			 relating to general bonus authority for enlisted members.
					(2)Section 332(g),
			 relating to general bonus authority for officers.
					(3)Section 333(i),
			 relating to special bonus and incentive pay authorities for nuclear
			 officers.
					(4)Section 334(i),
			 relating to special aviation incentive pay and bonus authorities for
			 officers.
					(5)Section 335(k),
			 relating to special bonus and incentive pay authorities for officers in health
			 professions.
					(6)Section 351(i),
			 relating to hazardous duty pay.
					(7)Section 352(g),
			 relating to assignment pay or special duty pay.
					(8)Section 353(j),
			 relating to skill incentive pay or proficiency bonus.
					(9)Section 355(i),
			 relating to retention incentives for members qualified in critical military
			 skills or assigned to high priority units.
					105.One-year
			 extension of authorities relating to payment of other title 37 bonuses and
			 special payThe following
			 sections of chapter 5 of title 37, United States Code, are amended by striking
			 December 31, 2009 and inserting December 31,
			 2010:
					(1)Section 301b(a),
			 relating to aviation officer retention bonus.
					(2)Section 307a(g),
			 relating to assignment incentive pay.
					(3)Section 308(g),
			 relating to reenlistment bonus for active members.
					(4)Section 309(e),
			 relating to enlistment bonus.
					(5)Section 324(g),
			 relating to accession bonus for new officers in critical skills.
					(6)Section 326(g),
			 relating to incentive bonus for conversion to military occupational specialty
			 to ease personnel shortage.
					(7)Section 327(h),
			 relating to incentive bonus for transfer between Armed Forces.
					(8)Section 330(f),
			 relating to accession bonus for officer candidates.
					106.One-year
			 extension of authorities relating to payment of referral bonusesThe following sections of title 10, United
			 States Code, are amended by striking December 31, 2009 and
			 inserting December 31, 2010:
					(1)Section 1030(i),
			 relating to health professions referral bonus.
					(2)Section 3252(h),
			 relating to Army referral bonus.
					107.Technical
			 corrections and conforming amendments To reconcile conflicting amendments
			 regarding continued payment of bonuses and similar benefits for certain
			 members
					(a)Technical
			 corrections To reconcile conflicting amendmentsSection 303a(e) of title 37, United States
			 Code, is amended—
						(1)in paragraph
			 (1)(A), by striking paragraph (2) and inserting
			 paragraphs (2) and (3);
						(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
						(3)in paragraph (5),
			 as so redesignated, by striking paragraph (3)(B) and inserting
			 paragraph (4)(B);
						(4)by redesignating paragraph (2), as added by
			 section 651(b) of the Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4495), as paragraph (3);
			 and
						(5)by redesignating the second subparagraph
			 (B) of paragraph (1), originally added as paragraph (2) by section 2(a)(3) of
			 the Hubbard Act (Public Law 110–317; 122 Stat. 3526) and erroneously designated
			 as subparagraph (B) by section 651(a)(3) of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4495), as
			 paragraph (2).
						(b)Inclusion of
			 Hubbard Act amendment in consolidated special pay and bonus
			 authoritiesSection 373(b) of such title is amended—
						(1)in paragraph (2),
			 by striking the paragraph heading and inserting Special rule for deceased and disabled
			 members.—; and
						(2)by adding at the
			 end the following new paragraph:
							
								(3)Special rule for
				members who receive sole survivorship discharge(A)If a member of the uniformed services
				receives a sole survivorship discharge, the Secretary concerned—
										(i)shall not require repayment by the
				member of the unearned portion of any bonus, incentive pay, or similar benefit
				previously paid to the member; and
										(ii)may grant an exception to the
				requirement to terminate the payment of any unpaid amounts of a bonus,
				incentive pay, or similar benefit if the Secretary concerned determines that
				termination of the payment of the unpaid amounts would be contrary to a
				personnel policy or management objective, would be against equity and good
				conscience, or would be contrary to the best interests of the United
				States.
										(B)In
				this paragraph, the term sole survivorship discharge means the
				separation of a member from the Armed Forces, at the request of the member,
				pursuant to the Department of Defense policy permitting the early separation of
				a member who is the only surviving child in a family in which—
										(i)the father or mother or one or more
				siblings—
											(I)served in the Armed Forces; and
											(II)was killed, died as a result of wounds,
				accident, or disease, is in a captured or missing in action status, or is
				permanently 100 percent disabled or hospitalized on a continuing basis (and is
				not employed gainfully because of the disability or hospitalization);
				and
											(ii)the death, status, or disability
				did not result from the intentional misconduct or willful neglect of the parent
				or sibling and was not incurred during a period of unauthorized
				absence.
										.
						BRetired Pay
			 Benefits
				111.Recomputation of
			 retired pay and adjustment of retired grade of Reserve retirees to reflect
			 service after retirement
					(a)Recomputation of
			 retired paySection 12739 of
			 title 10, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(e)(1)If a member of the Retired Reserve is
				recalled to an active status in the Selected Reserve of the Ready Reserve under
				section 10145(d) of this title and completes not less than two years of service
				in such active status, the member is entitled to the recomputation under this
				section of the retired pay of the member.
								(2)The Secretary concerned may reduce the
				two-year service requirement specified in paragraph (1) in the case of a member
				who—
									(A)is recalled to serve in a position of
				adjutant general required under section 314 of title 32 or in a position of
				assistant adjutant general subordinate to such a position of adjutant
				general;
									(B)completes at least six months of
				service in such position; and
									(C)fails to complete the minimum two
				years of service solely because the appointment of the member to such position
				is terminated or vacated as described in section 324(b) of title
				32.
									.
					(b)Adjustment of
			 retired gradeSection 12771
			 of such title is amended—
						(1)by striking
			 Unless and inserting (a)
			 Grade on
			 transfer.—Unless; and
						(2)by adding at the
			 end the following new subsection:
							
								(b)Effect of
				subsequent recall to active status(1)If a member of the Retired Reserve who is a
				commissioned officer is recalled to an active status in the Selected Reserve of
				the Ready Reserve under section 10145(d) of this title and completes not less
				than two years of service in such active status, the member is entitled to an
				adjustment in the retired grade of the member in the manner provided in section
				1370(d) of this title.
									(2)The Secretary concerned may reduce the
				two-year service requirement specified in paragraph (1) in the case of a member
				who—
										(A)is recalled to serve in a position of
				adjutant general required under section 314 of title 32 or in a position of
				assistant adjutant general subordinate to such a position of adjutant
				general;
										(B)completes at least six months of
				service in such position; and
										(C)fails to complete the minimum two
				years of service solely because the appointment of the member to such position
				is terminated or vacated as described in section 324(b) of title
				32.
										.
						(c)Retroactive
			 applicabilityThe amendments made by this section shall take
			 effect as of January 1, 2008.
					112.Election to receive
			 retired pay for non-regular service upon retirement for service in an active
			 reserve status performed after attaining eligibility for regular
			 retirement
					(a)Election
			 authority; requirementsSubsection (a) of section 12741 of title
			 10, United States Code, is amended to read as follows:
						
							(a)Authority To
				elect To receive reserve retired pay(1)Notwithstanding the requirement in
				paragraph (4) of section 12731(a) of this title that a person may not receive
				retired pay under this chapter when the person is entitled, under any other
				provision of law, to retired pay or retainer pay, a person may elect to receive
				retired pay under this chapter, instead of receiving retired or retainer pay
				under chapter 65, 367, 571, or 867 of this title, if the person—
									(A)satisfies the requirements specified in
				paragraphs (1) and (2) of such section for entitlement to retired pay under
				this chapter;
									(B)served in an active status in the Selected
				Reserve of the Ready Reserve after becoming eligible for retirement under
				chapter 65, 367, 571, or 867 of this title (without regard to whether the
				person actually retired or received retired or retainer pay under one of those
				chapters); and
									(C)completed not less than two years of
				satisfactory service (as determined by the Secretary concerned) in such active
				status (excluding any period of active service).
									(2)The Secretary concerned may reduce the
				minimum two-year service requirement specified in paragraph (1)(C) in the case
				of a person who—
									(A)completed at least six months of service in
				a position of adjutant general required under section 314 of title 32 or in a
				position of assistant adjutant general subordinate to such a position of
				adjutant general; and
									(B)failed to complete the minimum years
				of service solely because the appointment of the person to such position was
				terminated or vacated as described in section 324(b) of title
				32.
									.
					(b)Actions To
			 effectuate electionSubsection (b) of such section is amended by
			 striking paragraph (1) and inserting the following new paragraph:
						
							(1)terminate the eligibility of the person to
				retire under chapter 65, 367, 571, or 867 of this title, if the person is not
				already retired under one of those chapters, and terminate entitlement of the
				person to retired or retainer pay under one of those chapters, if the person
				was already receiving retired or retainer pay under one of those chapters;
				and
							.
					(c)Conforming
			 amendment To reflect new variable age requirement for
			 retirementSubsection (d) of such section is amended—
						(1)in paragraph (1),
			 by striking attains 60 years of age and inserting attains
			 the eligibility age applicable to the person under section 12731(f) of this
			 title; and
						(2)in paragraph
			 (2)(A), by striking attains 60 years of age and inserting
			 attains the eligibility age applicable to the person under such
			 section.
						(d)Clerical
			 amendments
						(1)Section
			 headingThe heading for
			 section 12741 of such title is amended to read as follows:
							
								12741.Retirement
				for service in an active status performed in the Selected Reserve of the Ready
				Reserve after eligibility for regular
				retirement
								.
						(2)Table of
			 sectionsThe table of sections at the beginning of chapter 1223
			 of such title is amended by striking the item relating to section 12741 and
			 inserting the following new item:
							
								
									12741. Retirement for service in an active
				status performed in the Selected Reserve of the Ready Reserve after eligibility
				for regular
				retirement.
								
								.
						(e)Retroactive
			 applicabilityThe amendments made by this section shall take
			 effect as of January 1, 2008.
					CConcurrent Receipt
			 of Military Retired Pay and Veterans’ Disability Compensation 
				121.One-year expansion
			 of eligibility for concurrent receipt of military retired pay and veterans’
			 disability compensation to include all chapter 61 disability retirees
			 regardless of disability rating percentage or years of service
					(a)Phased expansion
			 concurrent receiptSubsection (a) of section 1414 of title 10,
			 United States Code, is amended to read as follows:
						
							(a)Payment of both
				retired pay and disability compensation
								(1)Payment of both
				required
									(A)In
				generalSubject to subsection
				(b), a member or former member of the uniformed services who is entitled for
				any month to retired pay and who is also entitled for that month to veterans’
				disability compensation for a qualifying service-connected disability (in this
				section referred to as a qualified retiree) is entitled to be
				paid both for that month without regard to sections 5304 and 5305 of title
				38.
									(B)Applicability of
				full concurrent receipt phase-in requirementDuring the period beginning on January 1,
				2004, and ending on December 31, 2013, payment of retired pay to a qualified
				retiree is subject to subsection (c).
									(C)Phase-in
				exception for 100 percent disabled retireesThe payment of
				retired pay is subject to subsection (c) only during the period beginning on
				January 1, 2004, and ending on December 31, 2004, in the case of the following
				qualified retirees:
										(i)A
				qualified retiree receiving veterans’ disability compensation for a disability
				rated as 100 percent.
										(ii)A
				qualified retiree receiving veterans’ disability compensation at the rate
				payable for a 100 percent disability by reason of a determination of individual
				unemployability.
										(D)Temporary
				phase-in exception for certain chapter 61 disability retirees;
				terminationSubject to
				subsection (b), during the period beginning on January 1, 2010, and ending on
				September 30, 2010, subsection (c) shall not apply to a qualified retiree
				described in subparagraph (B) or (C) of paragraph (2).
									(2)Qualifying
				service-connected disability definedIn this section, the term
				qualifying service-connected disability means the
				following:
									(A)In the case of a
				member or former member receiving retired pay under any provision of law other
				than chapter 61 of this title, or under chapter 61 with 20 years or more of
				service otherwise creditable under section 1405 or computed under section 12732
				of this title, a service-connected disability or combination of
				service-connected disabilities that is rated as not less than 50 percent
				disabling by the Secretary of Veterans Affairs.
									(B)In the case of a member or former member
				receiving retired pay under chapter 61 of this title with less than 20 years of
				service otherwise creditable under section 1405 or computed under section 12732
				of this title, a service-connected disability or combination of
				service-connected disabilities that is rated by the Secretary of Veterans
				Affairs at the disabling level specified in one of the following clauses (and,
				subject to paragraph (3), is effective on or after the date specified in the
				applicable clause):
										(i)January 1, 2010,
				rated 100 percent, or a rate payable at 100 percent by reason of individual
				unemployability or rated 90 percent.
										(ii)January 1, 2011,
				rated 80 percent or 70 percent.
										(iii)January 1, 2012,
				rated 60 percent or 50 percent.
										(C)In the case of a member or former member
				receiving retired pay under chapter 61 regardless of years of service, a
				service-connected disability or combination of service-connected disabilities
				that is rated by the Secretary of Veterans Affairs at the disabling level
				specified in one of the following clauses (and, subject to paragraph (3), is
				effective on or after the date specified in the applicable clause):
										(i)January 1, 2013,
				rated 40 percent or 30 percent.
										(ii)January 1, 2014,
				any rating.
										(3)Limited
				durationNotwithstanding the effective date specified in each
				clause of subparagraphs (B) and (C) of paragraph (2), the clause shall apply
				only if the termination date specified in subparagraph (D) of paragraph (1)
				occurs during or after the calendar year specified in the clause, except that,
				eligibility may not extend beyond the termination
				date.
								.
					(b)Conforming
			 amendment to special rules for chapter 61 disability retireesSubsection (b) of such section is amended
			 to read as follows:
						
							(b)Special rules
				for chapter 61 disability retirees when eligibility has been established for
				such retirees
								(1)General
				reduction ruleThe retired pay of a member retired under chapter
				61 of this title is subject to reduction under sections 5304 and 5305 of title
				38, but only to the extent that the amount of the members retired pay under
				chapter 61 of this title exceeds the amount of retired pay to which the member
				would have been entitled under any other provision of law based upon the
				member’s service in the uniformed services if the member had not been retired
				under chapter 61 of this title.
								(2)Retirees with
				fewer than 20 years of service
									(A)Before
				termination dateIf a member
				with a qualifying service-connected disability (as defined in subsection
				(a)(2)) is retired under chapter 61 of this title with fewer than 20 years of
				creditable service otherwise creditable under section 1405 or computed under
				section 12732 of this title, and the termination date specified in subsection
				(a)(1)(D) has not occurred, the retired pay of the member is subject to
				reduction under sections 5304 and 5305 of title 38, but only to the extent that
				the amount of the member’s retired pay under chapter 61 of this title exceeds
				the amount equal to 2½ percent of the member’s years of creditable service
				multiplied by the member’s retired pay base under section 1406(b)(1) or 1407 of
				this title, whichever is applicable to the member.
									(B)After
				termination dateSubsection (a) does not apply to a member
				retired under chapter 61 of this title with less than 20 years of service
				otherwise creditable under section 1405 of this title, or with less than 20
				years of service computed under section 12732 of this title, at the time of the
				retirement of the member if the termination date in paragraph (1)(D) of such
				subsection has
				occurred.
									.
					(c)Conforming
			 amendment to full concurrent receipt phase-InSubsection (c) of
			 such section is amended by striking the second sentence of
			 .
					(d)Clerical
			 amendments
						(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
							
								1414.Concurrent
				receipt of retired pay and veterans’ disability
				compensation
								.
						(2)Table of
			 sectionsThe table of sections at the beginning of chapter 71 of
			 such title is amended by striking the item related to section 1414 and
			 inserting the following new item:
							
								
									1414. Concurrent receipt of retired pay
				and veterans’ disability
				compensation.
								
								.
						(e)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2010.
					IIFederal Employee
			 Benefits
			AGeneral
			 Provisions
				201.Credit for
			 unused sick leave
					(a)In
			 generalSection 8415 of title 5, United States Code, is
			 amended—
						(1)by redesignating
			 the second subsection (k) and subsection (l) as subsections (l) and (m),
			 respectively; and
						(2)in subsection (l)
			 (as so redesignated by paragraph (1))—
							(A)by striking
			 (l) In computing and inserting (l)(1) In
			 computing; and
							(B)by adding at the
			 end the following:
								
									(2)Except as provided in paragraph (1),
				in computing an annuity under this subchapter, the total service of an employee
				who retires on an immediate annuity or who dies leaving a survivor or survivors
				entitled to annuity includes the days of unused sick leave to his credit under
				a formal leave system and for which days the employee has not received payment,
				except that these days will not be counted in determining average pay or
				annuity eligibility under this subchapter. For purposes of this subsection, in
				the case of any such employee who is excepted from subchapter I of chapter 63
				under section 6301(2)(x) through (xiii), the days of unused sick leave to his
				credit include any unused sick leave standing to his credit when he was
				excepted from such
				subchapter.
									.
							(b)Exception from
			 deposit requirementSection 8422(d)(2) of title 5, United States
			 Code, is amended by striking section 8415(k) and inserting
			 paragraph (1) or (2) of section 8415(l).
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to annuities computed based on separations occurring on or after the date of
			 enactment of this Act.
					202.Limited
			 expansion of the class of individuals eligible to receive an actuarially
			 reduced annuity under the civil service retirement system
					(a)In
			 generalSection 8334(d)(2)(A)(i) of title 5, United States Code,
			 is amended by striking October 1, 1990 each place it appears and
			 inserting March 1, 1991.
					(b)ApplicabilityThe
			 amendment made by subsection (a) shall be effective with respect to any
			 annuity, entitlement to which is based on a separation from service occurring
			 on or after the date of enactment of this Act.
					203.Computation of
			 certain annuities based on part-time service
					(a)In
			 generalSection 8339(p) of
			 title 5, United States Code, is amended by adding at the end the
			 following:
						
							(3)In the administration of paragraph
				(1)—
								(A)subparagraph (A) of such paragraph
				shall apply with respect to service performed before, on, or after April 7,
				1986; and
								(B)subparagraph (B) of such
				paragraph—
									(i)shall apply with respect to that
				portion of any annuity which is attributable to service performed on or after
				April 7, 1986; and
									(ii)shall not apply with respect to
				that portion of any annuity which is attributable to service performed before
				April 7,
				1986.
									.
					(b)ApplicabilityThe
			 amendment made by subsection (a) shall be effective with respect to any
			 annuity, entitlement to which is based on a separation from service occurring
			 on or after the date of enactment of this Act.
					204.Authority to
			 deposit refunds under FERS
					(a)Deposit
			 authoritySection 8422 of title 5, United States Code, is amended
			 by adding at the end the following:
						
							(i)(1)Each employee or Member
				who has received a refund of retirement deductions under this or any other
				retirement system established for employees of the Government covering service
				for which such employee or Member may be allowed credit under this chapter may
				deposit the amount received, with interest. Credit may not be allowed for the
				service covered by the refund until the deposit is made.
								(2)Interest under this subsection shall
				be computed in accordance with paragraphs (2) and (3) of section 8334(e) and
				regulations prescribed by the Office. The option under the third sentence of
				section 8334(e)(2) to make a deposit in one or more installments shall apply to
				deposits under this subsection.
								(3)For the purpose of survivor
				annuities, deposits authorized by this subsection may also be made by a
				survivor of an employee or
				Member.
								.
					(b)Technical and
			 conforming amendments
						(1)Definitional
			 amendmentSection 8401(19)(C) of title 5, United States Code, is
			 amended by striking 8411(f); and inserting 8411(f) or
			 8422(i);.
						(2)Crediting of
			 DepositsSection 8422(c) of title 5, United States Code, is
			 amended by adding at the end the following: Deposits made by an
			 employee, Member, or survivor also shall be credited to the
			 Fund..
						(3)Section
			 heading(A)The heading for section
			 8422 of title 5, United States Code, is amended to read as follows:
								
									8422.Deductions
				from pay; contributions for other service;
				deposits
									.
							(B)The analysis for chapter 84 of title
			 5, United States Code, is amended by striking the item relating to section 8422
			 and inserting the following:
								
									
										8422. Deductions from pay; contributions
				for other service;
				deposits.
									
									.
							(4)Restoration of
			 annuity rightsThe last sentence of section 8424(a) of title 5,
			 United States Code, is amended by striking based. and inserting
			 based, until the employee or Member is reemployed in the service subject
			 to this chapter..
						205.Retirement
			 credit for service of certain employees transferred from District of Columbia
			 service to Federal service
					(a)Retirement
			 credit
						(1)In
			 generalAny individual who is
			 treated as an employee of the Federal Government for purposes of chapter 83 or
			 chapter 84 of title 5, United States Code, on or after the date of enactment of
			 this Act who performed qualifying District of Columbia service shall be
			 entitled to have such service included in calculating the individual’s
			 creditable service under sections 8332 or 8411 of title 5, United States Code,
			 but only for purposes of the following provisions of such title:
							(A)Sections 8333 and
			 8410 (relating to eligibility for annuity).
							(B)Sections 8336
			 (other than subsections (d), (h), and (p) thereof) and 8412 (relating to
			 immediate retirement).
							(C)Sections 8338 and
			 8413 (relating to deferred retirement).
							(D)Sections 8336(d),
			 8336(h), 8336(p), and 8414 (relating to early retirement).
							(E)Section 8341 and
			 subchapter IV of chapter 84 (relating to survivor annuities).
							(F)Section 8337 and
			 subchapter V of chapter 84 (relating to disability benefits).
							(2)Treatment of
			 Detention Officer Service as Law Enforcement Officer ServiceAny
			 portion of an individual’s qualifying District of Columbia service which
			 consisted of service as a detention officer under section 2604(2) of the
			 District of Columbia Government Comprehensive Merit Personnel Act of 1978 (sec.
			 1–626.04(2), D.C. Official Code) shall be treated as service as a law
			 enforcement officer under sections 8331(20) or 8401(17) of title 5, United
			 States Code, for purposes of applying paragraph (1) with respect to the
			 individual.
						(3)Service Not
			 Included in Computing Amount of Any AnnuityQualifying District
			 of Columbia service shall not be taken into account for purposes of computing
			 the amount of any benefit payable out of the Civil Service Retirement and
			 Disability Fund.
						(b)Qualifying
			 District of Columbia Service DefinedIn this section,
			 qualifying District of Columbia service means any of the
			 following:
						(1)Service performed
			 by an individual as a nonjudicial employee of the District of Columbia
			 courts—
							(A)which was
			 performed prior to the effective date of the amendments made by section
			 11246(b) of the Balanced Budget Act of 1997; and
							(B)for which the
			 individual did not ever receive credit under the provisions of subchapter III
			 of chapter 83 or chapter 84 of title 5, United States Code (other than by
			 virtue of section 8331(1)(iv) of such title).
							(2)Service performed
			 by an individual as an employee of an entity of the District of Columbia
			 government whose functions were transferred to the Pretrial Services, Parole,
			 Adult Supervision, and Offender Supervision Trustee under section 11232 of the
			 Balanced Budget Act of 1997—
							(A)which was
			 performed prior to the effective date of the individual’s coverage as an
			 employee of the Federal Government under section 11232(f) of such Act;
			 and
							(B)for which the individual did not ever
			 receive credit under the provisions of subchapter III of chapter 83 or chapter
			 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv)
			 of such title).
							(3)Service performed
			 by an individual as an employee of the District of Columbia Public Defender
			 Service—
							(A)which was
			 performed prior to the effective date of the amendments made by section 7(e) of
			 the District of Columbia Courts and Justice Technical Corrections Act of 1998;
			 and
							(B)for which the individual did not ever
			 receive credit under the provisions of subchapter III of chapter 83 or chapter
			 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv)
			 of such title).
							(4)In the case of an individual who was an
			 employee of the District of Columbia Department of Corrections who was
			 separated from service as a result of the closing of the Lorton Correctional
			 Complex and who was appointed to a position with the Bureau of Prisons, the
			 District of Columbia courts, the Pretrial Services, Parole, Adult Supervision,
			 and Offender Supervision Trustee, the United States Parole Commission, or the
			 District of Columbia Public Defender Service, service performed by the
			 individual as an employee of the District of Columbia Department of
			 Corrections—
							(A)which was
			 performed prior to the effective date of the individual’s coverage as an
			 employee of the Federal Government; and
							(B)for which the
			 individual did not ever receive credit under the provisions of subchapter III
			 of chapter 83 or chapter 84 of title 5, United States Code (other than by
			 virtue of section 8331(1)(iv) of such title).
							(c)Certification of
			 ServiceThe Office of Personnel Management shall accept the
			 certification of the appropriate personnel official of the government of the
			 District of Columbia or other independent employing entity concerning whether
			 an individual performed qualifying District of Columbia service and the length
			 of the period of such service the individual performed.
					BNon-Foreign Area
			 Retirement Equity Assurance
				211.Short
			 titleThis subtitle may be
			 cited as the Non-Foreign Area
			 Retirement Equity Assurance Act of 2009 or the
			 Non-Foreign AREA Act of
			 2009.
				212.Extension of Locality Pay
					(a)Locality-based comparability
			 paymentsSection 5304 of
			 title 5, United States Code, is amended—
						(1)in subsection (f)(1), by striking
			 subparagraph (A) and inserting the following:
							
								(A)each General Schedule position in the
				United States, as defined under section 5921(4), and its territories and
				possessions, including the Commonwealth of Puerto Rico and the Commonwealth of
				the Northern Mariana Islands, shall be included within a pay
				locality;
								;
						(2)in subsection (g)—
							(A)in paragraph (2)—
								(i)in subparagraph (A), by striking
			 and after the semicolon;
								(ii)in subparagraph (B) by striking the period
			 and inserting ; and; and
								(iii)by adding after subparagraph (B) the
			 following:
									
										(C)positions under subsection (h)(1)(C) not
				covered by appraisal systems certified under section 5382;
				and
										;
				and
								(B)by adding at the end the following:
								
									(3)The applicable maximum under this
				subsection shall be level II of the Executive Schedule for positions under
				subsection (h)(1)(C) covered by appraisal systems certified under section
				5307(d).
									;
				and
							(3)in subsection (h)(1)—
							(A)in subparagraph (B) by striking
			 and after the semicolon;
							(B)by redesignating subparagraph (C) as
			 subparagraph (D);
							(C)by inserting after subparagraph (B) the
			 following:
								
									(C)a Senior Executive Service position under
				section 3132 or 3151 or a senior level position under section 5376 stationed
				within the United States, but outside the 48 contiguous States and the District
				of Columbia in which the incumbent was an individual who on the day before the
				date of enactment of the Non-Foreign Area
				Retirement Equity Assurance Act of 2009 was eligible to receive a
				cost-of-living allowance under section 5941;
				and
									; 
							(D)in clause (iv) in the matter following
			 subparagraph (D), by inserting , except for members covered by
			 subparagraph (C) before the semicolon; and
							(E)in clause (v) in
			 the matter following subparagraph (D), by inserting , except for members
			 covered by subparagraph (C) before the semicolon.
							(b)Allowances based on living costs and
			 conditions of environmentSection 5941 of title 5, United States
			 Code, is amended—
						(1)in subsection (a), by adding after the last
			 sentence Notwithstanding any preceding provision of this subsection, the
			 cost-of-living allowance rate based on paragraph (1) shall be the
			 cost-of-living allowance rate in effect on the date of enactment of the
			 Non-Foreign Area Retirement Equity Assurance Act of 2009, except as adjusted
			 under subsection (c).;
						(2)by redesignating subsection (b) as
			 subsection (d); and
						(3)by inserting after subsection (a) the
			 following:
							
								(b)This section shall apply only to areas that
				are designated as cost-of-living allowance areas as in effect on December 31,
				2009.
								(c)(1)The cost-of-living allowance rate payable
				under this section shall be adjusted on the first day of the first applicable
				pay period beginning on or after—
										(A)January 1, 2010; and
										(B)January 1 of each calendar year in which a
				locality-based comparability adjustment takes effect under section 214 (2) and
				(3) of the Non-Foreign Area Retirement Equity Assurance Act of 2009.
										(2)(A)In this paragraph, the term
				applicable locality-based comparability pay percentage means, with
				respect to calendar year 2010 and each calendar year thereafter, the applicable
				percentage under section 214 (1), (2), or (3) of Non-Foreign Area Retirement
				Equity Assurance Act of 2009.
										(B)Each adjusted cost-of-living allowance rate
				under paragraph (1) shall be computed by—
											(i)subtracting 65 percent of the applicable
				locality-based comparability pay percentage from the cost-of-living allowance
				percentage rate in effect on December 31, 2009; and
											(ii)dividing the resulting percentage
				determined under clause (i) by the sum of—
												(I)one; and
												(II)the applicable locality-based comparability
				payment percentage expressed as a numeral.
												(3)No allowance rate computed under paragraph
				(2) may be less than zero.
									(4)Each allowance rate computed under
				paragraph (2) shall be paid as a percentage of basic pay (including any
				applicable locality-based comparability payment under section 5304 or similar
				provision of law and any applicable special rate of pay under section 5305 or
				similar provision of
				law).
									.
						213.Adjustment of special rates
					(a)In generalEach special rate of pay established under
			 section 5305 of title 5, United States Code, and payable in an area designated
			 as a cost-of-living allowance area under section 5941(a) of that title, shall
			 be adjusted, on the dates prescribed by section 214 of this subtitle, in
			 accordance with regulations prescribed by the Director of the Office of
			 Personnel Management under section 218 of this subtitle.
					(b)Agencies with statutory authority
						(1)In
			 generalEach special rate of
			 pay established under an authority described under paragraph (2) and payable in
			 a location designated as a cost-of-living allowance area under section
			 5941(a)(1) of title 5, United States Code, shall be adjusted in accordance with
			 regulations prescribed by the applicable head of the agency that are consistent
			 with the regulations issued by the Director of the Office of Personnel
			 Management under subsection (a).
						(2)Statutory
			 authorityThe authority referred to under paragraph (1), is any
			 statutory authority that—
							(A)is similar to the
			 authority exercised under section 5305 of title 5, United States Code;
							(B)is exercised by
			 the head of an agency when the head of the agency determines it to be necessary
			 in order to obtain or retain the services of persons specified by statute;
			 and
							(C)authorizes the
			 head of the agency to increase the minimum, intermediate, or maximum rates of
			 basic pay authorized under applicable statutes and regulations.
							(c)Temporary adjustmentRegulations issued under subsection (a) or
			 (b) may provide that statutory limitations on the amount of such special rates
			 may be temporarily raised to a higher level during the transition period
			 described in section 214 ending on the first day of the first pay period
			 beginning on or after January 1, 2012, at which time any special rate of pay in
			 excess of the applicable limitation shall be converted to a retained rate under
			 section 5363 of title 5, United States Code.
					214. Transition schedule for locality-based
			 comparability paymentsNotwithstanding any other provision of this
			 subtitle or section 5304 or 5304a of title 5, United States Code, in
			 implementing the amendments made by this subtitle, for each non-foreign area
			 determined under section 5941(b) of that title, the applicable rate for the
			 locality-based comparability adjustment that is used in the computation
			 required under section 5941(c) of that title shall be adjusted effective on the
			 first day of the first pay period beginning on or after January 1—
					(1)in calendar year 2010, by using
			 1/3 of the locality pay percentage for the rest of United
			 States locality pay area;
					(2)in calendar year 2011, by using
			 2/3 of the otherwise applicable comparability payment
			 approved by the President for each non-foreign area; and
					(3)in calendar year 2012 and each subsequent
			 year, by using the full amount of the applicable comparability payment approved
			 by the President for each non-foreign area.
					215.Savings provision
					(a)Sense of CongressIt is the sense of Congress that—
						(1)the application of this subtitle to any
			 employee should not result in a decrease in the take home pay of that
			 employee;
						(2)in calendar year 2012 and each subsequent
			 year, no employee shall receive less than the Rest of the U.S. locality pay
			 rate;
						(3)concurrent with
			 the surveys next conducted under the provisions of section 5304(d)(1)(A) of
			 title 5, United States Code, beginning after the date of the enactment of this
			 Act, the Bureau of Labor Statistics should conduct separate surveys to
			 determine the extent of any pay disparity (as defined by section 5302 of that
			 title) that may exist with respect to positions located in the State of Alaska,
			 the State of Hawaii, and the United States territories, including American
			 Samoa, Guam, Commonwealth of the Northern Mariana Islands, Commonwealth of
			 Puerto Rico, and the United States Virgin Islands;
						(4)if the surveys
			 under paragraph (3) indicate that the pay disparity determined for the State of
			 Alaska, the State of Hawaii, or any 1 of the United States territories
			 including American Samoa, Guam, Commonwealth of the Northern Mariana Islands,
			 Commonwealth of Puerto Rico, and the United States Virgin Islands exceeds the
			 pay disparity determined for the locality which (for purposes of section 5304
			 of that title) is commonly known as the Rest of the United
			 States, the President’s Pay Agent should take appropriate measures to
			 provide that each such surveyed area be treated as a separate pay locality for
			 purposes of that section; and
						(5)the President’s
			 Pay Agent will establish 1 locality area for the entire State of Hawaii and 1
			 locality area for the entire State of Alaska.
						(b)Savings provisions
						(1)In generalDuring the period described under section
			 214 of this subtitle, an employee paid a special rate under 5305 of title 5,
			 United States Code, who the day before the date of enactment of this Act was
			 eligible to receive a cost-of-living allowance under section 5941 of title 5,
			 United States Code, and who continues to be officially stationed in an
			 allowance area, shall receive an increase in the employee’s special rate
			 consistent with increases in the applicable special rate schedule. For
			 employees in allowance areas, the minimum step rate for any grade of a special
			 rate schedule shall be increased at the time of an increase in the applicable
			 locality rate percentage for the allowance area by not less than the dollar
			 increase in the locality-based comparability payment for a non-special rate
			 employee at the same minimum step provided under section 214 of this subtitle,
			 and corresponding increases shall be provided for all step rates of the given
			 pay range.
						(2)Continuation of cost of living allowance
			 rateIf an employee, who the
			 day before the date of enactment of this Act was eligible to receive a
			 cost-of-living allowance under section 5941 of title 5, United States Code,
			 would receive a rate of basic pay and applicable locality-based comparability
			 payment which is in excess of the maximum rate limitation set under section
			 5304(g) of title 5, United States Code, for his position (but for that maximum
			 rate limitation) due to the operation of this subtitle, the employee shall
			 continue to receive the cost-of-living allowance rate in effect on December 31,
			 2009 without adjustment until—
							(A)the employee leaves the allowance area or
			 pay system; or
							(B)the employee is entitled to receive basic
			 pay (including any applicable locality-based comparability payment or similar
			 supplement) at a higher rate,
							but, when any such position becomes
			 vacant, the pay of any subsequent appointee thereto shall be fixed in the
			 manner provided by applicable law and regulation.(3)Locality-based comparability
			 paymentsAny employee covered
			 under paragraph (2) shall receive any applicable locality-based comparability
			 payment extended under section 214 of this subtitle which is not in excess of
			 the maximum rate set under section 5304(g) of title 5, United States Code, for
			 his position including any future increase to statutory pay limitations under
			 5318 of title 5, United States Code. Notwithstanding paragraph (2), to the
			 extent that an employee covered under that paragraph receives any amount of
			 locality-based comparability payment, the cost-of-living allowance rate under
			 that paragraph shall be reduced accordingly, as provided under section
			 5941(c)(2)(B) of title 5, United States Code.
						216.Application to other eligible
			 employees
					(a)In General
						(1)DefinitionIn this subsection, the term covered
			 employee means—
							(A)any employee who—
								(i)on the day before the date of enactment of
			 this Act—
									(I)was eligible to be paid a cost-of-living
			 allowance under 5941 of title 5, United States Code; and
									(II)was not eligible to be paid locality-based
			 comparability payments under 5304 or 5304a of that title; or
									(ii)on or after the date of enactment of this
			 Act becomes eligible to be paid a cost-of-living allowance under 5941 of title
			 5, United States Code; or
								(B)any employee who—
								(i)on the day before the date of enactment of
			 this Act—
									(I)was eligible to be paid an allowance under
			 section 1603(b) of title 10, United States Code;
									(II)was eligible to be paid an allowance under
			 section 1005(b) of title 39, United States Code;
									(III)was employed by the Transportation Security
			 Administration of the Department of Homeland Security and was eligible to be
			 paid an allowance based on section 5941 of title 5, United States Code;
			 or
									(IV)was eligible to
			 be paid under any other authority a cost-of-living allowance that is equivalent
			 to the cost-of-living allowance under section 5941 of title 5, United States
			 Code; or
									(ii)on or after the date of enactment of this
			 Act—
									(I)becomes eligible to be paid an allowance
			 under section 1603(b) of title 10, United States Code;
									(II)becomes eligible to be paid an allowance
			 under section 1005(b) of title 39, United States Code;
									(III)is employed by the Transportation Security
			 Administration of the Department of Homeland Security and becomes eligible to
			 be paid an allowance based on section 5941 of title 5, United States Code;
			 or
									(IV)is eligible to be
			 paid under any other authority a cost-of-living allowance that is equivalent to
			 the cost-of-living allowance under section 5941 of title 5, United States
			 Code.
									(2)Application to covered employees
							(A)In generalNotwithstanding any other provision of law,
			 for purposes of this subtitle (including the amendments made by this subtitle)
			 any covered employee shall be treated as an employee to whom section 5941 of
			 title 5, United States Code (as amended by section 212 of this subtitle), and
			 section 214 of this subtitle apply.
							(B)Pay fixed by statutePay to covered employees under section 5304
			 or 5304a of title 5, United States Code, as a result of the application of this
			 subtitle shall be considered to be fixed by statute.
							(C)Performance appraisal systemWith respect to a covered employee who is
			 subject to a performance appraisal system no part of pay attributable to
			 locality-based comparability payments as a result of the application of this
			 subtitle including section 5941 of title 5, United States Code (as amended by
			 section 212 of this subtitle), may be reduced on the basis of the performance
			 of that employee.
							(b)Postal employees in non-foreign
			 areas
						(1)In generalSection 1005(b) of title 39, United States
			 Code, is amended—
							(A)by inserting (1) after
			 (b);
							(B)by striking Section 5941,
			 and inserting Except as provided under paragraph (2), section
			 5941;
							(C)by striking For purposes of such
			 section, and inserting Except as provided under paragraph (2),
			 for purposes of section 5941 of that title,; and
							(D)by adding at the end the following:
								
									(2)On and after the date of enactment of the
				Non-Foreign Area Retirement Equity Assurance Act of 2009—
										(A)the provisions of that Act and section 5941
				of title 5 shall apply to officers and employees covered by section 1003 (b)
				and (c) whose duty station is in a nonforeign area; and
										(B)with respect to officers and employees of
				the Postal Service (other than those officers and employees described under
				subparagraph (A)) of section 216(b)(2) of that Act shall
				apply.
										.
							(2)Continuation of cost of living
			 allowance
							(A)In generalNotwithstanding any other provision of this
			 subtitle, any employee of the Postal Service (other than an employee covered by
			 section 1003 (b) and (c) of title 39, United States Code, whose duty station is
			 in a nonforeign area) who is paid an allowance under section 1005(b) of that
			 title shall be treated for all purposes as if the provisions of this subtitle
			 (including the amendments made by this subtitle) had not been enacted, except
			 that the cost-of-living allowance rate paid to that employee—
								(i)may result in the allowance exceeding 25
			 percent of the rate of basic pay of that employee; and
								(ii)shall be the greater of—
									(I)the cost-of-living allowance rate in effect
			 on December 31, 2009, for the applicable area; or
									(II)the applicable locality-based comparability
			 pay percentage under section 214.
									(B)Rule of constructionNothing in this subtitle shall be construed
			 to—
								(i)provide for an employee described under
			 subparagraph (A) to be a covered employee as defined under subsection (a);
			 or
								(ii)authorize an employee described under
			 subparagraph (A) to file an election under section 217 of this subtitle.
								217.Election of additional basic pay for
			 annuity computation by employees
					(a)DefinitionIn this section the term covered
			 employee means any employee—
						(1)to whom section 214 applies;
						(2)who is separated from service by reason of
			 retirement under chapter 83 or 84 of title 5, United States Code, during the
			 period of January 1, 2010, through December 31, 2012; and
						(3)who files an election with the Office of
			 Personnel Management under subsection (b).
						(b)Election
						(1)In generalAn employee described under subsection (a)
			 (1) and (2) may file an election with the Office of Personnel Management to be
			 covered under this section.
						(2)DeadlineAn election under this subsection may be
			 filed not later than December 31, 2012.
						(c)Computation of annuity
						(1)In generalExcept as provided under paragraph (2), for
			 purposes of the computation of an annuity of a covered employee any
			 cost-of-living allowance under section 5941 of title 5, United States Code,
			 paid to that employee during the first applicable pay period beginning on or
			 after January 1, 2010, through the first applicable pay period ending on or
			 after December 31, 2012, shall be considered basic pay as defined under section
			 8331(3) or 8401(4) of that title.
						(2)LimitationThe amount of the cost-of-living allowance
			 which may be considered basic pay under paragraph (1) may not exceed the amount
			 of the locality-based comparability payments the employee would have received
			 during that period for the applicable pay area if the limitation under section
			 214 of this subtitle did not apply.
						(d)Civil Service Retirement and Disability
			 Retirement Fund
						(1)Employee contributionsA covered employee shall pay into the Civil
			 Service Retirement and Disability Retirement Fund—
							(A)an amount equal to the difference
			 between—
								(i)employee contributions that would have been
			 deducted and withheld from pay under section 8334 or 8422 of title 5, United
			 States Code, during the period described under subsection (c) of this section
			 if the cost-of-living allowances described under that subsection had been
			 treated as basic pay under section 8331(3) or 8401(4) of title 5, United States
			 Code; and
								(ii)employee contributions that were actually
			 deducted and withheld from pay under section 8334 or 8422 of title 5, United
			 States Code, during that period; and
								(B)interest as prescribed under section
			 8334(e) of title 5, United States Code, based on the amount determined under
			 subparagraph (A).
							(2)Agency contributions
							(A)In generalThe employing agency of a covered employee
			 shall pay into the Civil Service Retirement and Disability Retirement Fund an
			 amount for applicable agency contributions based on payments made under
			 paragraph (1).
							(B)SourceAmounts paid under this paragraph shall be
			 contributed from the appropriation or fund used to pay the employee.
							(3)RegulationsThe Office of Personnel Management may
			 prescribe regulations to carry out this section.
						218.Regulations
					(a)In GeneralThe Director of the Office of Personnel
			 Management shall prescribe regulations to carry out this subtitle,
			 including—
						(1)rules for special rate employees described
			 under section 213;
						(2)rules for adjusting rates of basic pay for
			 employees in pay systems administered by the Office of Personnel Management
			 when such employees are not entitled to locality-based comparability payments
			 under section 5304 of title 5, United States Code, without regard to otherwise
			 applicable statutory pay limitations during the transition period described in
			 section 214 ending on the first day of the first pay period beginning on or
			 after January 1, 2012; and
						(3)rules governing establishment and
			 adjustment of saved or retained rates for any employee whose rate of pay
			 exceeds applicable pay limitations on the first day of the first pay period
			 beginning on or after January 1, 2012.
						(b)Other Pay SystemsWith the concurrence of the Director of the
			 Office of Personnel Management, the administrator of a pay system not
			 administered by the Office of Personnel Management shall prescribe regulations
			 to carry out this subtitle with respect to employees in such pay system,
			 consistent with the regulations prescribed by the Office under subsection (a).
			 With respect to employees not entitled to locality-based comparability payments
			 under section 5304 of title 5, United States Code, regulations prescribed under
			 this subsection may provide for special payments or adjustments for employees
			 who were eligible to receive a cost-of-living allowance under section 5941 of
			 that title on the date before the date of enactment of this Act.
					219.Effective dates
					(a)In GeneralExcept as provided by subsection (b), this
			 subtitle (including the amendments made by this subtitle) shall take effect on
			 the date of enactment of this Act.
					(b)Locality pay and scheduleThe amendments made by section 212 and the
			 provisions of section 214 shall take effect on the first day of the first
			 applicable pay period beginning on or after January 1, 2010.
					IIIDeepwater Oil
			 and Gas Research and Development Funding Source Repeal
			301.RepealEffective October 1, 2010, section 999H of
			 the Energy Policy Act of 2005 (42 U.S.C. 16378) is amended—
				(1)by striking
			 subsections (a), (b), (c), and (f);
				(2)by redesignating
			 subsections (d) and (e) as subsections (a) and (b), respectively;
				(3)in subsection (a),
			 as so redesignated, by striking obligated from the Fund under subsection
			 (a)(1) and inserting available under this section;
			 and
				(4)in subsection (b),
			 as so redesignated, by striking In addition to other amounts that are
			 made available to carry out this section, there and inserting
			 There.
				
